                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
JAMES L. KIRK,
                                                                    ORDER
                            Plaintiff,
                                                                   18-cv-110-bbc
              v.

TAMMI MAASSEN, W. BRAD MARTIN,
DEBRA TIDQUIST, CHERYL MARSOLEK
AND GEORGIA KOSTOHYZ,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

        Jacob Harris, Paul Cranley and the law firm of Husch Blackwell, have agreed to

represent plaintiff James L. Kirk, with the understanding that they will serve with no

guarantee of compensation for their services. It is this court's intention that the scope of

representation extends to proceedings in this court only. “Proceedings in this court” include

all matters leading up to a final judgment on the merits, the filing of a Notice of Appeal, if

appropriate, and insuring that all steps are taken to transfer the record to the Court of

Appeals for the Seventh Circuit.

       Now that plaintiff is to be represented by counsel, there are certain things he should

understand. First, the scope of representation is limited to the litigation of plaintiff’s current

claims. Second, plaintiff should understand that because he is now represented in this case,

he may no longer communicate directly with the court. Third, he must work directly with

counsel and permit them to exercise their professional judgment to determine which matters

are appropriate to bring to the court's attention and in what form. Fourth, plaintiff does not

                                                1
have the right to require counsel to raise frivolous arguments or to follow every directive he

makes. He should be prepared to accept the strategic decisions made by counsel even if he

disagrees with some of them. If plaintiff decides at some point not to work with counsel, he

is free to end the representation, but he should be aware that it is unlikely that the court will

work to recruit another set lawyer to represent him.

       Additionally, the parties should know that if they believe that mediation could help

resolve their disputes, they may contact the clerk of court, Peter Oppeneer, for assistance.



                                            ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference

before Magistrate Judge Stephen Crocker to set the schedule for the remainder of the

proceedings in this lawsuit.

       Entered this 3d day of March, 2020.

                                            BY THE COURT:
                                            /s/
                                            __________________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               2
